UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 2, 2012 PIONEER SOUTHWEST ENERGY PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 001-34032 26-0388421 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(972) 969-3586 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PIONEER SOUTHWEST ENERGY PARTNERS L.P. Item 2.02.Results of Operations and Financial Condition On May 2, 2012, Pioneer Southwest Energy Partners L.P. (the “Partnership”) issued the news release, with financial statements and schedules, that is attached hereto as Exhibit 99.1. In the news release, the Partnership announced financial and operating results for the quarter ended March 31, 2012, provided an operations update and provided the Partnership’s financial and operational outlook for future periods based on current expectations. Item 9.01.Financial Statements and Exhibits (d) Exhibits 99.1 News Release, dated May 2, 2012, titled "Pioneer Southwest Energy Partners L.P. Reports First Quarter 2012 Financial and Operating Results" and financial statements and schedules attached to news release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIONEER SOUTHWEST ENERGY PARTNERS L.P. By: Pioneer Natural Resources GP LLC, its general partner By: /s/ Frank W. Hall Frank W. Hall, Vice President and Chief Accounting Officer Dated:May 2, 2012 PIONEER SOUTHWEST ENERGY PARTNERS L.P. EXHIBIT INDEX Exhibit No.Description 99.1(a) News Release, dated May 2, 2012, titled "Pioneer Southwest Energy Partners L.P. Reports First Quarter 2012 Financial and Operating Results" and financial statements and schedules attached to news release. (a) Furnished herewith.
